�/t<!:J,
V ,'t
         0
                1,
                     \
                           Case 3:21-mj-00302-BGS Document 1 Filed 01/28/21 PageID.1 Page 1 of 10

        � AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means
,-..:

                                                      UNITED STATES DISTRICT COURT
                                                                                      for the
                                                                          Southern District of California

                               In the Matter of the Search of
                          (Briefly describe the property to be searched
                           or identify the person by name and address)                                Case No.   21-MJ-0302
                                 Black Google Pixel Phone
                           Seizure No. 2021250590000401-0004
                                     ("Target Device")
                     APPLICATION FOR AWARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
                         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
                 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
                 property to be searched and give its location):
                  See Attachment A, incorporated herein by reference.

                 located in the            Southern                                California
                                                                   District of ------------   , there is now concealed (identify the
                 person or describe the properly lo be seized):

                  See Attachment B, incorporated herein by reference.
                           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                                  Mevidence of a crime;
                                0 contraband, fruits of crime, or other items illegally possessed;
                                  0 property designed for use, intended for use, or used in committing a crime;
                                  0 a person to be arrested or a person who is unlawfully restrained.
                           The search is related to a violation of:
                             Code Section                                                        Offense Description
                         21 USC Sec. 952 and 960                   Importation of a Controlled Substance
                         21 USC Sec. 963                           Conspiracy to Import

                          The application is based on these facts:
                         See Attached Affidavit, incorporated herein by reference.

                           M Continued on the attached sheet.
                           0 Delayed notice of __ days (give exact ending date if more than 30 days: ----- ) is requested under
                             I 8 U.S.C. § 3103a, the basis of which is set forth on the att c d shee .




                 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                                       telephone                        (specify reliable electronic means).


                 Date:        January 27, 2021
                                                                                                                   Judge's signature

                 City and state: San Diego, California                                         Hon. Bernard G. Skomal, United States Magistrate Judge
                                                                                                                 Printed name and title
  Case 3:21-mj-00302-BGS Document 1 Filed 01/28/21 PageID.2 Page 2 of 10




                               ATTACHMENT A

                        PROPERTY TO BE SEARCHED

The following property is to be searched:

      Black Google Pixel Phone
      Seizure No. 2021250590000401-0004
      ("Target Device")
The Target Device is currently in the possession of Homeland Security
Investigations, located at 2055 Sanyo Avenue, Suite 120, San Diego, CA 92154.
  Case 3:21-mj-00302-BGS Document 1 Filed 01/28/21 PageID.3 Page 3 of 10




                                ATTACHMENTB
                              ITEMS TO BE SEIZED

      Authorization to search the cellular telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the cellular telephone for
evidence described below. The seizure and search of the cellular telephone shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

       The evidence to be seized from the cellular telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of December 26, 2020, up to and including January 26, 2021:

      a.     tending to indicate efforts to import controlled substances from Mexico
             into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services­
             such as email addresses, IP addresses, and phone numbers-used to
             facilitate the importation of controlled substances from Mexico into the
             United States;

      c.     tending to identify co-conspirators, criminal associates, or others
             involved in importation of methamphetamine, or some other federally
             controlled substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation of controlled substances from Mexico into the United
             States, such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access
             to, the Target Device; and/or

      f.     tending to place in context, identify the creator or recipient of, or
             establish the time of creation or receipt of communications, records, or
             data involved in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960
and 963.
       Case 3:21-mj-00302-BGS Document 1 Filed 01/28/21 PageID.4 Page 4 of 10




1                                          AFFIDAVIT
2          I, Special Agent Marina Griffin, being duly sworn, hereby state as follows:
3                                       INTRODUCTION
4          1.    I submit this affidavit in support of an application for a warrant to search the
5 following electronic device:
6                                       Black Google Pixel Phone
 7                                Seizure No. 2021250590000401-0004
 8                                          ("Target Device")
9
     as further described in Attachment A, and to seize evidence of crimes, specifically
10
     violations of Title 21, United States Code, Sections 952, 960, and 963 as further described
11
     in Attachment B. The requested warrant relates to the investigation and prosecution of
12
     Spencer Ray WILKINSON ("Defendant") for importing approximately 13.20 kilograms
13
     (29.1 pounds) of methamphetamine from Mexico into the United States. The Target
14
     Device is currently in the custody of Homeland Security Investigations and located at 2055
15
     Sanyo Avenue, Suite 120, San Diego, California 92154.
16
           2.     The information contained in this affidavit is based upon my training,
17
     experience, investigation, and consultation with other members of law enforcement.
18
     Because this affidavit is made for the limited purpose of obtaining a search warrant for the
19
     Target Device, it does not contain all the information known by me or other agents
20
     regarding this investigation. All dates and times described are approximate.
21
                                         BACKGROUND
22
           3.     I have been employed as a Special Agent with Homeland Security
23
     Investigations (HSI) since August 2003. I am currently assigned to the HSI Office of the
24
     Special Agent in Charge, in San Diego, California. I am a graduate of the Federal Law
25
     Enforcement Training Center in Glynco, Georgia.
26
           4.     During my tenure with HSI, I have participated in the investigation of various
27
     narcotics trafficking organizations involved in the importation and distribution of
28
     controlled substances into and through the Southern District of California. Through my
       Case 3:21-mj-00302-BGS Document 1 Filed 01/28/21 PageID.5 Page 5 of 10




 1 training, experience, and conversations with other law enforcement officers experienced in
 2 narcotics trafficking investigations, I have gained a working knowledge of the operational
 3 habits of narcotics traffickers, in particular those who attempt to import narcotics into the
 4 United States from Mexico at Ports of Entry.
 5         5.    I am aware that it is common practice for narcotics traffickers to work in
 6 concert utilizing cellular telephones. A common tactic utilized by narcotics traffickers is
 7 to smuggle controlled substances into the United States from Mexico by concealing the
 8 controlled substances in vehicles or on persons entering the United States at Ports of Entry
 9 such as the San Ysidro Port of Entry and the Otay Mesa Port of Entry. With respect to the
1 O importation of narcotics in this manner, I am aware that narcotics traffickers in Mexico
11 frequently communicate with the individual responsible for importing the concealed
12 narcotics into the United States. These communications can occur before, during and after
13 the narcotics are imported into the United States. For example, prior to the importation,
14 narcotics traffickers frequently communicate with the transporter(s) regarding
15 arrangements and preparation for the narcotics importation. When the importation is
16 underway, narcotics traffickers frequently communicate with the transporter(s) to remotely
17 monitor the progress of the narcotics, provide instructions and warn accomplices about law
18 enforcement activity. When the narcotics have been imported into the United States,
19 narcotics traffickers may communicate with the transporter(s) to provide further
20 instructions regarding the delivery of the narcotics to a destination within the United States.
21         6.    Based upon my training, experience, and consultations with law enforcement
22 officers experienced in narcotics trafficking investigations, and all the facts and opinions
23 set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))
24 can and often do contain electronic evidence, including, for example, phone logs and
25 contacts, voice and text communications, and data, such as emails, text messages, chats
26 and chat logs from various third-party applications, photographs, audio files, videos, and
27 location data. This information can be stored within disks, memory cards, deleted data,
28 remnant data, slack space, and temporary or permanent files contained on or in the cellular
       Case 3:21-mj-00302-BGS Document 1 Filed 01/28/21 PageID.6 Page 6 of 10




 1 telephone. Specifically, searches of cellular telephones of individuals involved in the
 2 importation of narcotics may yield evidence:
 3
           a.    tending to indicate efforts to import controlled substances from Mexico
 4               into the United States;
 5
           b.    tending to identify accounts, facilities, storage devices, and/or services­
 6               such as email addresses, IP addresses, and phone numbers-used to
                 facilitate the importation of controlled substances from Mexico into the
 7
                 United States;
 8
 9         c.    tending to identify co-conspirators, criminal associates, or others involved
                 in importation of controlled substances from Mexico into the United
10               States;
11
           d.    tending to identify travel to or presence at locations involved in the
12               importation of controlled substances from Mexico into the United States,
                 such as stash houses, load houses, or delivery points;
13
14         e.    tending to identify the user of, or persons with control over or access to,
15               the Target Device; and/or

16         f.     tending to place in context, identify the creator or recipient of, or establish
17                the time of creation or receipt of communications, records, or data involved
                  in the activities described above.
18
                          FACTS SUPPORTING PROBABLE CAUSE
19
           7.     On January 26, 2021, at approximately 12:55 PM, Spencer Ray
20
     WILKINSON, ("WILKINSON"), a United States citizen, applied for entry into the United
21
     States from Mexico through the Tecate Port of Entry in vehicle lane #1. WILKINSON
22
     was the driver, sole occupant, and registered owner of a 2009 Volkswagen Jetta ("the
23
     vehicle") bearing Utah license plates.
24
25         8.     A Customs and Border Protection Officer (CBPO) received two negative
26 Customs declarations from WILKINSON. WILKINSON stated he was visiting friends in
27 Mexico and was crossing the border to go to back to Utah. Upon running further records
28 checks, the CBPO noted a system-generated referral and referred WILKINSON and the
       Case 3:21-mj-00302-BGS Document 1 Filed 01/28/21 PageID.7 Page 7 of 10




 1 vehicle for further inspection.
 2         9.     A Canine Enforcement Team was conducting a secondary inspection when
 3 the Human and Narcotic Detection Dog alerted to the gas tank area of the vehicle.
 4
         10. A CBPO inspected the rear seat of the vehicle and noticed an odor of
 5
   gasoline. While conducting a further inspection of the gas tank the CBPO noted the gas
     tank tapped solid to the touch.

 8         11.    Further inspection of the vehicle resulted in the discovery of 27 packages

 9 concealed in the gas tank of the vehicle, with a total approximate weight of 13.20 kgs
10 (29.1 lbs). A sample of the substance contained within the packages field tested positive
11 for the characteristics of methamphetamine.
12         12.    WILKINSON was placed under arrest at approximately 3:30 PM.
13         13.    During a post-Miranda interview, WILKINSON admitted that he was going
14 to be paid $6,000 USD to smuggle the narcotics into the United States. WILKINSON
15 stated he was instructed to take the narcotics to Los Angeles, California. WILKINSON
16 stated he did not know where in Los Angeles, CA, but was told he was going to be
17 contacted for further instruction if he successfully crossed the border.
18
           14.    WILKINSON was arrested and charged with a violation of Title 21, United
19
     States Code, 952 and 960, importation of a controlled substance.
20
21         15.    The Target Device was found and seized by a Customs and Border Protection

22 Officer (CBPO) who was tasked to perfonn a secondary inspection of the Vehicle and
23 inventory all the property seized from the Defendant and his/her Vehicle. The Target
24 Device was found in Defendant's pocket. During the interview, Defendant was shown the
25 Target Device and identified the Target Device as belonging to him.
26         16.    Based upon my experience and training, consultation with other law

27 enforcement officers experienced in narcotics trafficking investigations, and all the facts
28 and opinions set forth in this affidavit, I believe that telephone numbers, contact names,
     electronic mail (email) addresses, appointment dates, messages, pictures and other digital
       Case 3:21-mj-00302-BGS Document 1 Filed 01/28/21 PageID.8 Page 8 of 10




 1 information are stored in the memory of the Target Device. In light of the above facts and
 2 my experience and training, there is probable cause to believe that Defendant was using
 3 the Target Device to communicate with others to further the importation of illicit narcotics
 4 into the United States. Further, in my training and experience, narcotics traffickers may be
 5 involved in the planning and coordination of a drug smuggling event in the days and weeks
 6 prior to an event. Co-conspirators are also often unaware of a defendant's arrest and will
 7 continue to attempt to communicate with a defendant after their arrest to determine the
 8 whereabouts of the narcotics. Based on my training and experience, it is also not unusual
 9 for individuals, such as Defendant, to attempt to minimize the amount of time they were
10 involved in their smuggling activities, and for the individuals to be involved for weeks and
11 months longer than they claim. Accordingly, I request permission to search the Target
12 Device for data beginning on December 26, 2020, up to and including January 26, 2021.
13                                     METHODOLOGY
14        17.    It is not possible to determine, merely by knowing the cellular telephone's
15 make, model and serial number, the nature and types of services to which the device is
16 subscribed and the nature of the data stored on the device. Cellular devices today can be
17 simple cellular telephones and text message devices, can include cameras, can serve as
18 personal digital assistants and have functions such as calendars and full address books and
19 can be mini-computers allowing for electronic mail services, web services and rudimentary
20 word processing. An increasing number of cellular service providers now allow for their
21 subscribers to access their device over the internet and remotely destroy all of the data
22 contained on the device. For that reason, the device may only be powered in a secure
23 environment or, if possible, started in "flight mode" which disables access to the network.
24 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
25 equivalents and store information in volatile memory within the device or in memory cards
26 inserted into the device. Current technology provides some solutions for acquiring some of
27 the data stored in some cellular telephone models using forensic hardware and software.
28 Even if some of the stored information on the device may be acquired forensically, not all
          Case 3:21-mj-00302-BGS Document 1 Filed 01/28/21 PageID.9 Page 9 of 10




 1 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 2 data acquisition or that have potentially relevant data stored that is not subject to such
 3 acquisition, the examiner must inspect the device manually and record the process and the
 4 results using digital photography. This process is time and labor intensive and may take
 5 weeks or longer.
 6           18.   Following the issuance of this warrant, I will collect the Target Device and
 7 subject it to analysis. All forensic analysis of the data contained within the telephone and
 8 its memory cards will employ search protocols directed exclusively to the identification
 9 and extraction of data within the scope of this warrant.
10           19.   Based on the foregoing, identifying and extracting data subject to seizure
11 pursuant to this warrant may require a range of data analysis techniques, including manual
12 review, and, consequently, may take weeks or months. The personnel conducting the
13 identification and extraction of data will complete the analysis within ninety (90) days of
14 the date the warrant is signed, absent further application to this court.
15
16                       PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
17        20. Law enforcement has not previously attempted to obtain the evidence sought
18 by this warrant.
19 //
     II
20 II
21
22
23
24
25
26
27
28
      Case 3:21-mj-00302-BGS Document 1 Filed 01/28/21 PageID.10 Page 10 of 10




 1                                      CONCLUSION
 2        21.    Based on the facts and information set forth above, I submit there is probable
 3 cause to believe that a search of the Target Device will yield evidence of Defendant's
 4 violations of Title 21, United States Code, Sections 952, 960 and 963. Accordingly, I
 5 request that the Court issue a wanant authorizing law enforcement to search the item
 6 described in Attachment A, and seize the items listed in Attachment B using the above-
 7 described methodology.
 8
 9 I swear the foregoing is true and correct to the best of my knowledge and belief.
10
11
12
13
     Sworn and attested to under oath by telephone, in accor       e with Federal Rule of
14
     Criminal Procedure 4.1, this 27th day of January, 2021.
15
16
17 Honorable Bernard G. Skomal
18 United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28
